                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

PACIFIC COAST BUILDING PRODUCTS, INC.
and PABCO BUILDING PRODUCTS, LLC                                                       PLAINTIFFS


v.                                     Case No. 4:18-cv-4165


CERTAINTEED GYPSUM MANUFACTURING, INC.                                                DEFENDANT

                                              ORDER
       Before the Court is the parties’ Joint Motion for Entry of Briefing Schedule for CertainTeed

Gypsum Manufacturing, Inc.’s Motion to Stay Proceedings. (ECF No. 39).

       This is a patent case. On February 15, 2019, Defendant filed a motion to stay this action

pending the resolution of litigation involving the same patents in the Northern District of

California. (ECF No. 38). On February 28, 2019, the parties filed the instant motion proposing a

briefing schedule on the issue of whether this case should be stayed. The parties propose that

Plaintiffs’ response be filed on or before April 1, 2019, that Defendant’s reply, if any, be filed on

or before April 15, 2019, and that Plaintiffs’ sur-reply, if any, be filed by April 29, 2019.

       Upon consideration, the Court finds that the parties’ motion (ECF No. 39) should be and

hereby is GRANTED. Accordingly, Plaintiffs’ response shall be filed on or before April 1, 2019.

Defendant’s reply, if any, shall be filed on or before April 15, 2019. Plaintiff’s sur-reply, if any,

shall be filed on or before April 29, 2019.

       IT IS SO ORDERED, this 1st day of March, 2019.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
